DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 
The amendments to the drawings filled on 11/2/2021 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Minseung Ahn on 11/10/2021.
The application has been amended as follows: 

Regarding claim 2:
The claim is canceled.

Regarding claim 3:


Regarding claim 5:
The claim is canceled.

Regarding claim 6:
Lines 2-3 should be amended to - wherein the one or more fastening members pass through both of the coupling body and the rotor and couple the coupling body to the rotor-.

Regarding claim 7:
Lines 1-2 should be amended to - The compressor according to claim 6, wherein the one or more fastening members comprise:-.

Regarding claim 13:
Lines 1-2 should be amended to - wherein the one or more fastening members pass through all of the balancer, the coupling body, and the rotor-.

Regarding claim 14:
one or more fastening members comprise:-.

Allowable Subject Matter
Claims 1, 6, 7 and 13-20 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 6, 7 and 13-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the fastening member comprises a plurality of fastening members comprising: at least one fastening member that passes through the coupling body and that is coupled to the rotor through only the coupling body, and one or more fastening members that pass through both of the coupling body and the balancer and that are coupled to the rotor through both of the coupling body and the balancer” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746